Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15. 2022 has been entered.

Status of the Claims
Claims 1-20 are all the claims pending in the application. 
Claims 1, 3-6, 8, 10-13, 15, and 17-20 are amended.
Claims 1-20 are rejected.
The following is a Non-Final Office Action in response to amendments and remarks filed July 15. 2022.

Response to Arguments
Regarding the 103 rejections, the rejections are withdrawn in light of the amendments to the claims because Weinstein does not teach transaction records stored in one or more financial accounts, as claimed.  
Additionally, please note, Applicant makes the following assertions which are not persuasive for the following reasons.  First, Applicant asserts Weinstein does not use spending data to identify employment opportunities.  Examiner respectfully does not find this assertion persuasive because Weinstein teaches using user behavior (i.e. purchasing history), Col. 8, ll. 1-22 to make job recommendations, e.g. Col. 8, ll. 37-44 and Fig. 3B.
Second, Applicant asserts Weinstein does not use a machine learning model.  Examiner respectfully does not find this assertion persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  That is, the 103 rejections rely on Xue to teach a machine learning model, not Weinstein.
Third, Applicant asserts Weinstein cannot use a machine learning algorithm.  Examiner respectfully does not find this assertion persuasive because it is not clear why a machine learning algorithm could not be applied to Weinstein.  That is, Weinstein teaches making job recommendations based on the behavior of others, Col. 6, ll. 10-17.  It is not clear why the process could not be modified to use a machine-learning based collaborative filtering model, e.g. as taught by Xue, ¶[0063].
Fourth, Applicant asserts Xue does not teach using a machine learning model to identify a pattern between spending of a user and employment opportunities.  Examiner respectfully does not find this assertion persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  That is, the combination of Weinstein and Xue teaches using a machine learning model to identify a pattern between spending of a user and employment opportunities.
Accordingly, the 103 rejections are withdrawn.  Please see below for the new rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8, 10-12, 14, 15, and 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al, US Pat. No. 8,914,383, herein referred to as "Weinstein" further in view of Xue et al, US Pub. No. 2020/0151672, herein referred to as "Xue", further in view of Fyffe, US Pub. No. 2017/0293860, herein referred to as "Fyffe".
Regarding claim 1, Weinstein teaches:
a network interface configured to receive a request from a user device (user accesses website via computing devices, see e.g. Col. 3, ll. 27-34; Col. 7, ll. 7-10; and Fig. 1); 
and a processor (computing devices and servers, Col. 4, ll. 12-42 and Fig. 1)
configured to identify patterns between spending behavior and income generating activity via iterative execution of the collaborative filtering model on spending data and income generating data of a community of users (accesses information related to user, Col. 7, ll. 22-34 and Fig. 3B, and accessed information includes job search, viewing job postings, and applying to jobs (i.e. income generating activity) and purchasing history (i.e. spending behavior), Col. 8, ll. 1-22, to make job recommendations, e.g. Col. 8, ll. 37-44 and Fig. 3B; see also Col. 3, ll. 7-18; and Col. 6, ll. 10-17 noting job recommendations are based on activity of other users, which is within the scope of a collaborative filtering model);
identify income generating attributes of a user associated with the user device based on behavior of the user captured over time (accesses information related to user, Col. 7, ll. 22-34 and Fig. 3B, and accessed information includes job search, viewing job postings, and applying to jobs, Col. 8, ll. 1-22),
identify spending attributes of the user based on transaction records of the user (accesses information related to user, Col. 7, ll. 22-34 and Fig. 3B, and accessed information includes purchasing history, Col. 8, ll. 1-22),
and determine a recommended value-generating behavior for the user based on the community of users via execution of the collaborative filtering model (identifies and presents job recommendations to user, Col. 9, ll. 32-43 and Fig. 3B, and job recommendations are based on activity of other users, Col. 3, ll. 7-18; and Col. 6, ll. 10-17, which is within the scope of a collaborative filtering model; see also Figs. 4 and 5 showing suggested job),
where the collaborative filtering model receives the income generating attributes and the spending attributes of the user (accesses information related to user, Col. 7, ll. 22-34 and Fig. 3B, and accessed information includes job search, viewing job postings, and applying to jobs (i.e. productivity attributes) and purchasing history (i.e. spending attributes), Col. 8, ll. 1-22)
and determines the recommended value-generating behavior based on a pattern between the income generating attributes and the spending attributes identified via the collaborative filtering model (generates job recommendations, e.g. Col. 8, ll. 37-44 and Fig. 3B, and job recommendations are based on activity of other users, Col. 3, ll. 7-18; and Col. 6, ll. 10-17; see also Col. 5, ll. 1-13 discussing history logs),
wherein the processor is further configured to control the network interface to transmit the recommended value-generating behavior to the user device via a content channel between the server and the user device (displays job recommendations, e.g. Col. 7, ll. 1-6, Col. 9, ll. 32-43; see also Figs. 4 and 5 showing webpages displaying job recommendations).  
However Weinstein does not teach but Xue does teach:
configured to train a collaborative filtering model to identify income generating activity via iterative execution of the collaborative filtering model (trains machine learning model that uses collaborative filtering techniques, ¶[0063], to generate job recommendations, ¶[0070] and Fig. 3)
execution of the trained collaborative filtering model (uses machine learning model to generate job recommendations, ¶[0070] and Fig. 3)
identified via the trained collaborative filtering model  (uses machine learning model to generate job recommendations, ¶[0070] and Fig. 3).
Further, it would have been obvious at the time of filing to combine the job recommendations of Weinstein with the job recommendations based on a trained collaborative filtering model of Xue because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the recommendations of Weinstein would likely be improved by using a machine learning collaborative filtering technique, e.g. as taught by Xue, and accordingly would have modified the teachings of Weinstein to utilize a trained collaborative filtering model.
However the combination of Weinstein and Xue does not explicitly teach but Fyffe does teach:
identify spending attributes of the user based on transaction records stored in one or more financial accounts of the user (acquires data on users including a user's financial account history, ¶[0032] see also e.g. ¶[0035] discussing collaborative filtering; and e.g. Abstract discussing suggesting actions to user based on gathered data.
Further, it would have been obvious at the time of filing to combine the job recommendations using machine learning of Weinstein and Xue with acquiring data from a user's financial account history as taught by Fyffe because Weinstein explicitly suggests doing so, see MPEP 2143.I.G.  That is, Weinstein teaches gathering information on user behavior including purchasing history Col. 8, ll. 1-22.  One of ordinary skill would have recognized a source of a user's purchasing history would be a user's financial account history, e.g. as taught by Fyffe, and accordingly would have modified the job recommendations using machine learning of Weinstein and Xue to obtain a user's financial account history.
Regarding claim 3, the combination of Weinstein, Xue, and Fyffe teaches all the limitations of claim 1 and Weinstein further teaches:
wherein the income generating attributes comprise value earning behavioral attributes of the user (accessed information includes current occupation and current job title, Col. 8, ll. 1-22), 
and the spending attributes comprise value expending behavioral attributes of the user which are identified from the transaction records (accessed information includes purchasing history, Col. 8, ll. 1-22).  
Regarding claim 4, the combination of Weinstein, Xue, and Fyffe teaches all the limitations of claim 1 and Weinstein further teaches:
wherein the execution of the trained collaborative filtering model by the processor comprises filtering employment positions performed by the community of users within a predetermined geographical distance of the user of the user device to generate a geographically-restricted list of recommended value-generating behaviors for the user (job searches are based on geographical location, Col. 8, ll. 22-29; see also Fig. 4 showing search interface and Col. 8, ll. 1-22 discussing geographic location).  
Regarding claim 5, the combination of Weinstein and Xue teaches all the limitations of claim 4 and Weinstein further teaches:
wherein the execution of the trained collaborative filtering model by the processor further comprises ranking the recommended value- generating behaviors based on the income generating attributes and the spending attributes of the user (job recommendations are ranked on based various attributes, Col. 8 l. 45 – Col. 9, l. 29).  
Regarding claim 7, the combination of Weinstein and Xue teaches all the limitations of claim 1 and Weinstein further teaches:
wherein the network interface is configured to transmit information about the recommended value-generating behavior to the user device via at least one of a webpage, an email, a text message, a page of a mobile application on the user device, and a phone call (webpage displaying job recommendations, Col. 7, ll. 45-67; Col. 9, ll. 32-43; and Figs. 4 and 5).  

Regarding claim 8, Weinstein teaches:
receiving a request from a user device (user accesses website via computing devices, see e.g. Col. 3, ll. 27-34; Col. 7, ll. 7-10; and Fig. 1); 
identify patterns between spending behavior and income generating activity via iterative execution of the collaborative filtering model on spending data and income generating data of a community of users (accesses information related to user, Col. 7, ll. 22-34 and Fig. 3B, and accessed information includes job search, viewing job postings, and applying to jobs (i.e. income generating activity) and purchasing history (i.e. spending behavior), Col. 8, ll. 1-22, to make job recommendations, e.g. Col. 8, ll. 37-44 and Fig. 3B; see also Col. 3, ll. 7-18; and Col. 6, ll. 10-17 noting job recommendations are based on activity of other users, which is within the scope of a collaborative filtering model); 
identifying income generating attributes of a user associated with the user device based on behavior of the user captured over time (accesses information related to user, Col. 7, ll. 22-34 and Fig. 3B, and accessed information includes job search, viewing job postings, and applying to jobs, Col. 8, ll. 1-22); 
identifying spending attributes of the user based on transaction records of the user (accesses information related to user, Col. 7, ll. 22-34 and Fig. 3B, and accessed information includes purchasing history, Col. 8, ll. 1-22); 
determining a recommended value-generating behavior for the user based on the community of users via execution of the collaborative filtering model (identifies and presents job recommendations to user, Col. 9, ll. 32-43 and Fig. 3B, and job recommendations are based on activity of other users, Col. 3, ll. 7-18; and Col. 6, ll. 10-17, which is within the scope of a collaborative filtering model; see also Figs. 4 and 5 showing suggested job), 
where the collaborative filtering model receives the income generating attributes and the spending attributes of the user (accesses information related to user, Col. 7, ll. 22-34 and Fig. 3B, and accessed information includes job search, viewing job postings, and applying to jobs (i.e. productivity attributes) and purchasing history (i.e. spending attributes), Col. 8, ll. 1-22)
and determines the recommended value-generating behavior based on a pattern between the income generating attributes and the spending attributes identified via the collaborative filtering model (generates job recommendations, e.g. Col. 8, ll. 37-44 and Fig. 3B, and job recommendations are based on activity of other users, Col. 3, ll. 7-18; and Col. 6, ll. 10-17; see also Col. 5, ll. 1-13 discussing history logs); 
and transmitting the recommended value-generating behavior to the user device via a content channel between the server and the user device (displays job recommendations, e.g. Col. 7, ll. 1-6, Col. 9, ll. 32-43; see also Figs. 4 and 5 showing webpages displaying job recommendations).  
However Weinstein does not teach but Xue does teach:
training a collaborative filtering model to identify income generating activity via iterative execution of the collaborative filtering model (trains machine learning model that uses collaborative filtering techniques, ¶[0063], to generate job recommendations, ¶[0070])
execution of the trained collaborative filtering model (uses machine learning model to generate job recommendations, ¶[0070] and Fig. 3).
identified via the trained collaborative filtering model  (uses machine learning model to generate job recommendations, ¶[0070] and Fig. 3).
Further, it would have been obvious at the time of filing to combine the job recommendations of Weinstein with the job recommendations based on a trained collaborative filtering model of Xue because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the recommendations of Weinstein would likely be improved by using a machine learning collaborative filtering technique, e.g. as taught by Xue, and accordingly would have modified the teachings of Weinstein to utilize a trained collaborative filtering model.
However the combination of Weinstein and Xue does not explicitly teach but Fyffe does teach:
identifying spending attributes of the user based on transaction records stored in one or more financial accounts of the user (acquires data on users including a user's financial account history, ¶[0032] see also e.g. ¶[0035] discussing collaborative filtering; and e.g. Abstract discussing suggesting actions to user based on gathered data.
Further, it would have been obvious at the time of filing to combine the job recommendations using machine learning of Weinstein and Xue with acquiring data from a user's financial account history as taught by Fyffe because Weinstein explicitly suggests doing so, see MPEP 2143.I.G.  That is, Weinstein teaches gathering information on user behavior including purchasing history Col. 8, ll. 1-22.  One of ordinary skill would have recognized a source of a user's purchasing history would be a user's financial account history, e.g. as taught by Fyffe, and accordingly would have modified the job recommendations using machine learning of Weinstein and Xue to obtain a user's financial account history.
Regarding claim 10, the combination of Weinstein, Xue, and Fyffe teaches all the limitations of claim 8 and Weinstein further teaches:
wherein the income generating attributes comprise value earning behavioral attributes of the user (accessed information includes current occupation and current job title, Col. 8, ll. 1-22), 
and the spending attributes comprise products purchase by the user which are identified from the transaction records (accessed information includes purchasing history, Col. 8, ll. 1-22).  
Regarding claim 11, the combination of Weinstein and Xue teaches all the limitations of claim 8 and Weinstein further teaches:
wherein the execution of the trained collaborative filtering model comprises filtering employment positions performed by the community of users within a predetermined geographical distance of the user of the user device to generate a geographically-restricted list of recommended value-generating behaviors for the user (job searches are based on geographical location, Col. 8, ll. 22-29; see also Fig. 4 showing search interface and Col. 8, ll. 1-22 discussing geographic location).  
Regarding claim 12, the combination of Weinstein and Xue teaches all the limitations of claim 11 and Weinstein further teaches:
wherein the execution of the trained collaborative filtering model further comprising ranking the recommended value-generating behaviors based on the income generating attributes and the spending attributes of the user (job recommendations are ranked on based various attributes, Col. 8 l. 45 – Col. 9, l. 29).  
Regarding claim 14, the combination of Weinstein and Xue teaches all the limitations of claim 8 and Weinstein further teaches:
transmitting information about the recommended value-generating behavior to the user device via at least one of a webpage, an email, a text message, a page of a mobile application on the user device, and a phone call (webpages display job recommendations, Col. 7, ll. 45-67; Col. 9, ll. 32-43; and Figs. 4 and 5).  

Regarding claim 15, Weinstein teaches:
A non-transitory computer-readable medium storing instructions which when executed cause a computer to perform a method comprising (non-transitory computer-readable storage medium storing processor executable instruction, Col. 12, ll. 28-29): 
receiving a request from a user device (user accesses website via computing devices, see e.g. Col. 3, ll. 27-34; Col. 7, ll. 7-10; and Fig. 1); 
identify patterns between spending behavior and income generating activity via iterative execution of the collaborative filtering model on spending data and income generating data of a community of users (accesses information related to user, Col. 7, ll. 22-34 and Fig. 3B, and accessed information includes job search, viewing job postings, and applying to jobs (i.e. income generating activity) and purchasing history (i.e. spending behavior), Col. 8, ll. 1-22, to make job recommendations, e.g. Col. 8, ll. 37-44 and Fig. 3B; see also Col. 3, ll. 7-18; and Col. 6, ll. 10-17 noting job recommendations are based on activity of other users, which is within the scope of a collaborative filtering model); 
identifying income generating attributes of a user associated with the user device based on behavior of the user captured over time (accesses information related to user, Col. 7, ll. 22-34 and Fig. 3B, and accessed information includes job search, viewing job postings, and applying to jobs, Col. 8, ll. 1-22); 
identifying spending attributes of the user based on transaction records of the user (accesses information related to user, Col. 7, ll. 22-34 and Fig. 3B, and accessed information includes purchasing history, Col. 8, ll. 1-22); 
determining a recommended value-generating behavior for the user based on the community of users via execution of the collaborative filtering model (identifies and presents job recommendations to user, Col. 9, ll. 32-43 and Fig. 3B, and job recommendations are based on activity of other users, Col. 3, ll. 7-18; and Col. 6, ll. 10-17, which is within the scope of a collaborative filtering model; see also Figs. 4 and 5 showing suggested job), 
where the collaborative filtering model receives the income generating attributes and the spending attributes of the user (accesses information related to user, Col. 7, ll. 22-34 and Fig. 3B, and accessed information includes job search, viewing job postings, and applying to jobs (i.e. productivity attributes) and purchasing history (i.e. spending attributes), Col. 8, ll. 1-22)
and determines the recommended value-generating behavior based on a pattern between the income generating attributes and the spending attributes  identified via the collaborative filtering model (generates job recommendations, e.g. Col. 8, ll. 37-44 and Fig. 3B, and job recommendations are based on activity of other users, Col. 3, ll. 7-18; and Col. 6, ll. 10-17; see also Col. 5, ll. 1-13 discussing history logs); 
and transmitting the recommended value-generating behavior to the user device via a content channel between the server and the user device (displays job recommendations, e.g. Col. 7, ll. 1-6, Col. 9, ll. 32-43; see also Figs. 4 and 5 showing webpages displaying job recommendations).  
However Weinstein does not teach but Xue does teach:
training a collaborative filtering model to identify income generating activity via iterative execution of the collaborative filtering model (trains machine learning model that uses collaborative filtering techniques, ¶[0063], to generate job recommendations, ¶[0070])
execution of the trained collaborative filtering model (uses machine learning model to generate job recommendations, ¶[0070] and Fig. 3).
identified via the trained collaborative filtering model  (uses machine learning model to generate job recommendations, ¶[0070] and Fig. 3).
Further, it would have been obvious at the time of filing to combine the job recommendations of Weinstein with the job recommendations based on a trained collaborative filtering model of Xue because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the recommendations of Weinstein would likely be improved by using a machine learning collaborative filtering technique, e.g. as taught by Xue, and accordingly would have modified the teachings of Weinstein to utilize a trained collaborative filtering model.
However the combination of Weinstein and Xue does not explicitly teach but Fyffe does teach:
identifying spending attributes of the user based on transaction records stored in one or more financial accounts of the user (acquires data on users including a user's financial account history, ¶[0032] see also e.g. ¶[0035] discussing collaborative filtering; and e.g. Abstract discussing suggesting actions to user based on gathered data.
Further, it would have been obvious at the time of filing to combine the job recommendations using machine learning of Weinstein and Xue with acquiring data from a user's financial account history as taught by Fyffe because Weinstein explicitly suggests doing so, see MPEP 2143.I.G.  That is, Weinstein teaches gathering information on user behavior including purchasing history Col. 8, ll. 1-22.  One of ordinary skill would have recognized a source of a user's purchasing history would be a user's financial account history, e.g. as taught by Fyffe, and accordingly would have modified the job recommendations using machine learning of Weinstein and Xue to obtain a user's financial account history.
Regarding claim 17, the combination of Weinstein, Xue, and Fyffe teaches all the limitations of claim 15 and Weinstein further teaches:
wherein the income generating attributes comprise value earning behavioral attributes of the user (accessed information includes current occupation and current job title, Col. 8, ll. 1-22), 
and the spending attributes comprise products purchased by the user which are identified from the transaction records (accessed information includes purchasing history, Col. 8, ll. 1-22).  
Regarding claim 18, the combination of Weinstein, Xue, and Fyffe teaches all the limitations of claim 15 and Weinstein further teaches:
wherein the execution of the trained collaborative filtering model comprises filtering employment positions performed by the community of users within a predetermined geographical distance of the user of the user device to generate a geographically-restricted list of recommended value-generating behaviors for the user (job searches are based on geographical location, Col. 8, ll. 22-29; see also Fig. 4 showing search interface and Col. 8, ll. 1-22 discussing geographic location).  
Regarding claim 19, the combination of Weinstein, Xue, and Fyffe teaches all the limitations of claim 18 and Weinstein further teaches:
wherein the execution of the trained collaborative filtering model further comprising ranking the recommended value-generating behaviors based on the income generating attributes and the spending attributes of the user (job recommendations are ranked based on various attributes, Col. 8 l. 45 – Col. 9, l. 29).  

Claims 2, 6, 9, 13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein, Xue, and Fyffe in view of Modugu, US Pub. No. 2015/0112881, herein referred to as "Modugu".
Regarding claim 2, the combination of Weinstein, Xue, and Fyffe teaches all the limitations of claim 1 and does not teach but Modugu does teach:
wherein the execution of the trained collaborative filtering model by the processor determines one or more recommended employment positions based on collaborative filtering of historical employment positions performed by the community of users (records are ranked based on number of hires, ¶[0022]).  
Further, it would have been obvious at the time of filing to combine the job recommendations using machine learning of Weinstein, Xue, and Fyffe with the ranking based on past hires of Modugu because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized job seekers would be more interested in organizations with better records of hiring applicants and accordingly would have modified the teachings of Weinstein to rank based on hiring records, e.g. as taught by Modugu.
Regarding claim 6, the combination of Weinstein, Xue, and Fyffe teaches all the limitations of claim 1 and does not teach but Modugu does teach:
wherein the execution of the trained collaborative filtering model by the processor comprises applying different recommendation weights to employment positions that the other users have only received information about versus employment positions that other users have successfully earned value from (hiring record is given a higher priority than the submissions, ¶[0022].  Please note, Examiner is construing the limitation "employment positions that the other users have only received information" as encompassing job postings or listings that have been viewed or clicked (and not necessarily thoroughly reviewed).  Examiner finds the submissions are within the scope of "employment positions that the other users have only received information" because the submissions would not have earned value from the position (i.e. they have only applied and not been hired).
Further, it would have been obvious at the time of filing to combine the job recommendations using machine learning of Weinstein, Xue, and Fyffe with the ranking based on past hires of Modugu because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized job seekers would be more interested in organizations with better records of hiring applicants and accordingly would have modified the teachings of Weinstein to rank based on hiring records, e.g. as taught by Modugu.

Regarding claim 9, the combination of Weinstein, Xue, and Fyffe teaches all the limitations of claim 8 and does not teach but Modugu does teach:
wherein the execution of the trained collaborative filtering model by the processor determines one or more recommended employment positions based on collaborative filtering of historical employment positions performed by the community of users (records are ranked based on number of hires, ¶[0022]).  
Further, it would have been obvious at the time of filing to combine the job recommendations using machine learning of Weinstein, Xue, and Fyffe with the ranking based on past hires of Modugu because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized job seekers would be more interested in organizations with better records of hiring applicants and accordingly would have modified the teachings of Weinstein to rank based on hiring records, e.g. as taught by Modugu.
Regarding claim 13, the combination of Weinstein, Xue, and Fyffe teaches all the limitations of claim 8 and does not teach but Modugu does teach:
wherein the execution of the trained collaborative filtering model by the processor comprises applying different recommendation weights to employment positions that the other users have read versus employment positions that other users have successfully earned value from (hiring record is given a higher priority than the submissions, ¶[0022].  Please note, Examiner is construing the limitation "employment positions that the other users have only received information" as encompassing job postings or listings that have been viewed or clicked (and not necessarily thoroughly reviewed).  Examiner finds the submissions are within the scope of "employment positions that the other users have only received information" because the submissions would not have earned value from the position (i.e. they have only applied and not been hired).
Further, it would have been obvious at the time of filing to combine the job recommendations using machine learning of Weinstein, Xue, and Fyffe with the ranking based on past hires of Modugu because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized job seekers would be more interested in organizations with better records of hiring applicants and accordingly would have modified the teachings of Weinstein to rank based on hiring records, e.g. as taught by Modugu.

Regarding claim 16, the combination of Weinstein, Xue, and Fyffe teaches all the limitations of claim 15 and does not teach but Modugu does teach:
wherein the execution of the trained collaborative filtering model by the processor determines one or more recommended employment positions based on collaborative filtering of historical employment positions performed by the community of users (records are ranked based on number of hires, ¶[0022]).  
Further, it would have been obvious at the time of filing to combine the job recommendations using machine learning of Weinstein, Xue, and Fyffe with the ranking based on past hires of Modugu because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized job seekers would be more interested in organizations with better records of hiring applicants and accordingly would have modified the teachings of Weinstein to rank based on hiring records, e.g. as taught by Modugu.
Regarding claim 20, the combination of Weinstein, Xue, and Fyffe teaches all the limitations of claim 15 and does not teach but Modugu does teach:
wherein the execution of the trained collaborative filtering model comprises applying different recommendation weights to employment positions that the other users have read versus employment positions that other users have successfully earned value from (hiring record is given a higher priority than the submissions, ¶[0022].  Please note, Examiner is construing the limitation "employment positions that the other users have only received information" as encompassing job postings or listings that have been viewed or clicked (and not necessarily thoroughly reviewed).  Examiner finds the submissions are within the scope of "employment positions that the other users have only received information" because the submissions would not have earned value from the position (i.e. they have only applied and not been hired).
Further, it would have been obvious at the time of filing to combine the job recommendations using machine learning of Weinstein, Xue, and Fyffe with the ranking based on past hires of Modugu because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized job seekers would be more interested in organizations with better records of hiring applicants and accordingly would have modified the teachings of Weinstein to rank based on hiring records, e.g. as taught by Modugu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629